ITEMID: 001-87894
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF FILONENKO v. RUSSIA
IMPORTANCE: 4
CONCLUSION: No violation of Article 6 - Right to a fair trial;No violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Giorgio Malinverni;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1959 and lives in Kemerovo.
5. As a retired serviceman, the applicant was entitled to a State flat. The flat was not provided, and the applicant brought an action against the Kemerovo Town Council.
6. In the course of the proceedings, on 6 May 2003, the Town Council offered the applicant to settle the case by providing him with a “State housing voucher” – a registered instrument entitling its owner to a housing subsidy. The applicant rejected this and several subsequent similar offers.
7. On 12 May 2003 the Tsentralnyi District Court of Kemerovo ordered the Town Council to
“provide the applicant’s family of four with a dwelling by way of, among other means, State housing vouchers valid for acquisition and construction of dwellings and financed by the Federal budget, and also by way of off-budget financial sources.”
8. This judgment became binding on 23 May 2003.
9. In 2004–06 the Town Council several times offered the applicant the voucher. The applicant refused these offers and asked the District Court to change the mode of enforcement to a cash payment, but on 7 November 2005 the District Court refused this request.
10. On 20 August 2007 a bailiff terminated the enforcement proceedings because the applicant had refused the voucher.
11. Under section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997, a bailiff must enforce a judgment within two months.
12. Under section 2 of the Federal Programme “State Housing Vouchers” of 20 January 1998, a housing voucher is a registered instrument entitling its owner to a housing subsidy. The vouchers are issued and liquidated by the Ministry of Finance. An owner of the voucher may open a blocked account in an authorised bank, and the Treasury will credit to this account a subsidy for purchasing property.
NON_VIOLATED_ARTICLES: 6
P1
NON_VIOLATED_PARAGRAPHS: P1-1
